Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The preamble of Claim 11 recites "A method for operating a pump device, in particular a submersible pump device, in particular as claimed in claim 1". Claim 1 already recites a pump device, "in particular a submersible pump device", making the language redundant. Examiner recommends removing "in particular a submersible pump device" from the preamble of Claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part, “[a] method for operating a pump device…, in particular as claimed in claim 1, having at least one bearing receptacle which receives a drive shaft end bearing…”. It is unclear if the “at least one bearing receptacle” and “a drive 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an explosion protection unit" in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“Unit” is a nonce term that is used as a substitute for means, modified by function language (“provides at least one explosion protection feature”), and is not modified by sufficient structure (“explosion protection” is not sufficient structure to modify “unit”). Therefore, the explosion protection unit in claim 9 is being interpreted as the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada et al. (JP Patent No. 11201077).
Regarding Claim 1, Nakada et al. discloses a pump device, in particular a submersible pump device, having at least one bearing receptacle which is configured for receiving a drive shaft end bearing (paragraph 0008; Fig. 3 #4 – channel casing as bearing receptacle), wherein the bearing receptacle has at least one cooling channel for receiving at least one cooling fluid (paragraph 0008; Fig. 3 #12 – cooling water passage as channel).
wherein the bearing receptacle is of plate-like form (Fig. 3 #4).
Regarding Claim 3, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the bearing receptacle has at least one passage opening which is implemented as a pass-through for at least one structural unit (paragraph 0009; Fig. 5 #14 – lead wire lead hole as passage opening).
Regarding Claim 6, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the bearing receptacle has at least two plate-like elements which, in a mounted state, form the at least one cooling channel (paragraph 0008; Fig. 4 #7a,7b – upper and lower plates form channel #12).
Regarding Claim 7, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses further comprising at least one receiving region for at least one functional unit, which receiving region, at least partially, is delimited by the bearing receptacle and is cooled via the bearing receptacle in at least one operating state (paragraph 0008; Fig. 4 #5 – head cover forms receiving region with receptacle #4 for #15 – control circuit as functional unit).
Regarding Claim 8, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses further comprising a shell unit which comprises cooling channels which, in the mounted state, are connected to the cooling channel of the bearing receptacle (paragraph 0008; Fig. 4 #10,11 – pipe casing around supply and discharge ports as shell unit with cooling channels).
 a pump, in particular a submersible pump, having at least one pump device as claimed in claim 1 (paragraph 0008; Fig. 3).
Regarding Claim 11, Nakada et al. discloses a method for operating a pump device, in particular a submersible pump device, in particular as claimed in claim 1, having at least one bearing receptacle which receives a drive shaft end bearing in at least one operating state (paragraph 0008; Fig. 3 #4 – channel casing as bearing receptacle), wherein, in the operating state, the bearing receptacle is flowed through by at least one cooling fluid (paragraphs 0008, 0013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. in view of Aradex (DE Patent No. 20317814).
Regarding Claim 4, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to explicitly teach wherein the bearing receptacle is produced at least partially in a casting process.
Aradex teaches a pump device with a bearing receptacle that is designed as cast parts (paragraph 0037; Fig. 1 #6 – bearing plate as receptacle). Nakada et al. and Aradex are analogous prior art as they both relate to pump devices with bearing 
Regarding Claim 5, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to explicitly teach wherein the at least one cooling channel of the bearing receptacle is implemented by a drilled cooling channel.
Aradex teaches a pump device with a bearing receptacle that is designed as cast parts (paragraph 0035; Fig. 3 #11 – cooling channel). Nakada et al. and Aradex are analogous prior art as they both relate to pump devices with bearing receptacles. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that the cooling channel taught by Nakada et al. could be implemented by a drilled cooling channel, as Aradex teaches that it is well known in the art to using the known technique of drilling to produce the desired cooling, and such use of known techniques to improve similar devices is obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. in view of D'Ambrosio et al. (US Patent Application Pub. No. 2017/0025917).
Regarding Claim 9, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to teach further comprising an explosion protection unit which provides at least one explosion protection feature.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Becker (US Patent Application Pub. No. 2016/0201685) and Pohler (US Patent Application Pub. No. 2017/0114790) each teaches a pump device with an explosion protection unit.
Allbritten et al. (US Patent Application Pub. No. 2018/0291998), Yazykov (US Patent Application Pub. No. 2015/0192130), and Irie et al. (2014/0079578) each teaches a pump device with a bearing receptacle comprising cooling channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799